Exhibit 10.1

EXECUTION COPY

TIBCO SOFTWARE INC.

VIVEK RANADIVÉ AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Agreement is effective as of February 28, 2012 (the “Effective Date”), by
and between TIBCO Software Inc. (the “Company”) and Vivek Ranadivé
(“Executive”), and amends and restates the employment agreement that the parties
originally entered into as of November 30, 2004 and amended in September 2008
(the “Prior Agreement”).

1. Duties and Scope of Employment.

a) Positions and Duties. At the Effective Date, Executive will continue serving
as Chief Executive Officer of the Company and as Chairman of its Board of
Directors (the “Board”). Executive will render such business and professional
services in the performance of his duties, consistent with Executive’s position
within the Company, as will reasonably be assigned to him by the Board. The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.”

b) Board Membership. At each annual meeting of the Company’s stockholders during
the Employment Term, the Company will nominate Executive to serve as a member of
the Board. Executive’s service as a member of the Board will be subject to any
required stockholder approval.

c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the Board, serve in any capacity with any civic, educational, or
charitable organization, provided such services do not interfere with
Executive’s obligations to Company.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment with the Company for any reason,
Executive will be entitled to payment of all accrued but unpaid compensation,
vacation, expense reimbursements, and other benefits due to Executive through
his termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that he holds with
the Company, including, without limitation, his position as a member of the
Board, immediately following the termination of his employment if the Board so
requests.



--------------------------------------------------------------------------------

3. Term of Agreement. This Agreement shall be renewed for a term of three years
commencing on the Effective Date.

4. Compensation.

a) Base Salary. During fiscal year 2012, the Company will pay Executive an
annual salary of $575,000 as compensation for his services (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholding.
Executive’s salary will be subject to review, and adjustments will be made based
upon the Company’s standard practices.

b) Annual Bonus. Executive’s annual target bonus, including Executive’s 2012
fiscal year target bonus, will be 100% of Base Salary (“Target Bonus”).
Executive’s annual bonus will be payable upon achievement of performance goals
established by the Compensation Committee of the Board (the “Committee”).
Executive will have the opportunity to discuss the nature of such achievement or
performance goals with the Committee prior to such goals being established. The
actual bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of Executive’s performance goals, as determined by the
Committee. The Committee also will take into account changes to the size or
capabilities of the Company in determining actual bonus amounts. Bonuses, if
any, will accrue and become payable in accordance with the Committee’s standard
practices (including, without limitation, any claw back or recoupment policy
that the Company may adopt in the future, which policy generally applies to all
senior executives of the Company) for paying executive incentive compensation,
provided however that any bonus payable under this Section 4(b) will be paid by
the later of (i) two-and-one-half months after the end of the Company’s fiscal
year to which it relates or (ii) two-and-one-half months after the end of the
Executive’s taxable year in which the bonus becomes payable.

c) Equity Compensation. In fiscal year 2012, the Company will grant Executive
one or more restricted stock unit awards (or similar awards) covering in the
aggregate (assuming maximum achievement of applicable performance objectives)
700,000 shares of Company common stock. The Company may also grant equity awards
to Executive in future fiscal years which may be based on achievement of
applicable performance conditions at the maximum level specified and
satisfaction of applicable time-based vesting conditions. Any future equity
awards shall be in the sole discretion of the Committee. The awards will be
subject to the Company’s then standard terms and conditions for grants and may
also be subject to performance based vesting, all as determined by the Committee
in its discretion. The Executive will have the opportunity to discuss the nature
of any applicable performance goals with the Committee prior to such performance
goals being established.

Notwithstanding anything in this Section 4(c) to the contrary, the Company’s
ability to grant equity awards, including the awards described in the preceding
paragraph, under Company stock plans is subject to stockholder approval of
reservation of the requisite number of shares.

5. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee benefit plans,
policies, and arrangements that are applicable to other senior executives of the
Company, as such plans, policies, and arrangements may exist from time to time.

 

-2-



--------------------------------------------------------------------------------

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time. Any such
reimbursements shall be made or provided in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), including but not
limited to, the following provisions: (i) the amount of any expense
reimbursement or in-kind benefit provided during a taxable year shall not affect
any expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of the eligible expense shall be made no later than the last day
of the Executive’s taxable year that immediately follows the taxable year in
which the expense was incurred; and (iii) the right to any reimbursement shall
not be subject to liquidation or exchange for another benefit or payment.

In addition, the Company will reimburse Executive for any amount he is required
to pay as a result of application to him in an individual capacity of the filing
and fee payment requirements of Section 7(A)(a) of the Clayton Act, as amended,
in conjunction with certain requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended or any similar non-U.S. law (such amounts,
including penalties or interest thereon, the “HSR Fees”). Such reimbursement
shall include payment of such additional amount (including on an iterative
basis) intended to fully gross him up for all taxes of any nature that he might
be required to pay as a result of the Company’s payment of any HSR Fee amount
and any additional gross-up amount(s). For purposes of calculating these
amounts, all taxes will be assumed to apply to Executive at the highest marginal
rate. Payments required under this paragraph shall be made no later than
March 15th of the year following the year in which Executive is required to
remit a HSR Fee. The HSR Fees paid by Executive during 2011, plus the applicable
full gross-up amount, shall be paid by March 15, 2012.

7. Severance.

a) Termination Without Cause or Resignation for Good Reason other than in
connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason, and the termination
is not in Connection with a Change of Control, then, subject to Section 8,
Executive will receive: (i) continued payment of Base Salary for a period of 12
months, (ii) a lump-sum payment, paid at the time fiscal year bonuses are paid
to other executives (but in no event later than March 15 of the year following
the year in which Executive’s termination of employment occurs), equal to 1.0
times Executive’s actual bonus for the fiscal year immediately preceding the
fiscal year in which the termination occurs, (iii) reimbursement for premiums
paid to continue coverage for Executive and Executive’s eligible dependents
under the Company’s Benefit Plans (as defined in Section 9 below) for the
Continuance Period (as defined in Section 9 below), or, if earlier, until
Executive is eligible for similar benefits from another employer (provided
Executive validly elects to continue coverage under applicable law), and
(iv) except to such greater extent as may be set forth in the applicable award
agreement, 12 months’ accelerated vesting of equity awards then held by the
Executive (performance conditions

 

-3-



--------------------------------------------------------------------------------

applicable to performance-based equity awards that might under the award terms
have been satisfied in such 12-month period shall remain in place unless the
Board, in its sole discretion, waives such condition and accelerates such
vesting effective as of the termination date) whether granted prior to, on or
after the Effective Date. In addition, Executive will have 12 months to exercise
any stock options that have the accelerated vesting described in the preceding
sentence. In no case, however, shall any equity award be exercisable after the
expiration of its term.

b) Termination Without Cause or Resignation for Good Reason in connection with a
Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Section 8, Executive will
receive: (i) continued payment of Base Salary for a period of 24 months, (ii) a
lump-sum payment, paid no later than March 15 of the year following the year in
which Executive’s termination of employment occurs, equal to twice the average
of Executive’s actual bonuses for the two fiscal years immediately preceding the
fiscal year in which the Change of Control occurs, (iii) reimbursement for
premiums paid to continue coverage for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans for the Continuance Period, or, if
earlier, until Executive is eligible for similar benefits from another employer
(provided Executive validly elects to continue coverage under applicable law),
(iv) except to such greater extent (with respect to performance vesting awards)
as may be reflected in the applicable award agreement, 100% vesting of all
equity awards then held by Executive, whether granted prior to, on or after the
Effective Date, and, if applicable (v) a Section 280G gross-up, as described in
Section 17 below. In addition, Executive will have 24 months to exercise equity
awards that have the accelerated vesting described in the preceding sentence. In
no case, however, shall any equity award be exercisable after the expiration of
its term.

c) Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then (i) all
further vesting of Executive’s outstanding equity awards will terminate
immediately, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(iii) Executive will not be entitled to any severance but Executive will be paid
all accrued but unpaid vacation, expense reimbursements and other benefits due
to Executive through his termination date under any Company-provided or paid
plans, policies, and arrangements.

d) Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or Disability, then (i) Executive will be entitled to receive
benefits only in accordance with the Company’s then applicable plans, policies,
and arrangements; and (ii) except as otherwise may be reflected in any
applicable award agreement, Executive’s outstanding equity awards will
accelerate such that he will be treated as immediately vested in and able to
exercise or be distributed all award shares that would have vested and become
exercisable or distributable had he remained employed for an additional twelve
(12) months and had all applicable performance objectives been achieved at
target level during such period and will thereafter terminate in accordance with
the terms and conditions of the applicable award agreement(s); provided that if
distribution immediately upon such termination would result in an award’s
becoming subject to early

 

-4-



--------------------------------------------------------------------------------

income inclusion and/or additional tax and penalties under Code Section 409A,
then the award shares will become vested as provided in this Clause (ii) but
shall not be distributed until the date on which vested shares would have been
distributed but for this sentence.

8. Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of his employment. To the extent Executive is entitled to receive
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like (the “Other Benefits”),
severance payments and benefits due to Executive under this Agreement will be
first paid under this Agreement and the Other Benefits will be reduced. The
Other Benefits will only be paid to the extent that they exceed those provided
under this Agreement and only to the extent such reduction does not subject
Executive to any early income inclusion or additional tax or penalty under Code
Section 409A.

9. Conditions to Receipt of Severance; No Duty to Mitigate.

a) Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 7 will be subject to Executive signing and
not revoking a separation agreement and release of claims in the form attached
hereto as Exhibit A (the “Release”), and provided that such Release is effective
no later than sixty (60) days following the termination of employment (such
deadline, the “Release Deadline”). If Executive does not execute the Release by
the Release Deadline, Executive will forfeit all rights to severance payments
and benefits under this Agreement. No severance or other benefits pursuant to
Section 7 will be paid or provided until the Release becomes effective.
Notwithstanding any contrary provisions of Section 7, in the event that the
termination occurs at a time during the calendar year where it would be possible
for the Release to become effective in the calendar year following the calendar
year in which the Executive’s termination occurs, any severance that would be
considered Deferred Compensation Separation Benefits (as defined in Section 10)
will be paid on the later of, (i) the Release Deadline, (ii) such time as
required by the payment schedule applicable to each severance benefit, or
(iii) such time as required by Section 10.

b) Non-Competition. In the event of a termination of Executive’s employment that
otherwise would entitle Executive to the receipt of severance pursuant to
Section 7(b), Executive agrees not to engage in Competition (as defined below)
during the Continuance Period. If Executive engages in Competition within the
Continuance Period, all continuing payments and benefits to which Executive
otherwise may be entitled pursuant to Section 7(b) will cease immediately. The
sole remedy the Company will have against Executive in the event of a breach of
this Section 8(b) shall be that provided in the preceding sentence.

c) Nonsolicitation. In the event of a termination of Executive’s employment that
otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees that, during the Continuance Period, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, (i) will
not solicit, induce, or influence any person to modify his or her employment or
consulting relationship with the Company (the “No-Inducement”), and (ii) not
intentionally divert business

 

-5-



--------------------------------------------------------------------------------

away from the Company by soliciting business from any of the Company’s
substantial customers and users who would otherwise have placed the solicited
order with the Company (the “No Solicit”). If Executive breaches the
No-Inducement or No Solicit, all continuing payments and benefits to which
Executive otherwise may be entitled pursuant to Section 7 will cease
immediately. The sole remedy the Company will have against Executive in the
event of a breach of this Section 8(c) shall be that provided in the preceding
sentence.

d) No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.

10. Definitions. The following terms referred to in this Agreement will have the
following meanings:

a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to Executive’s termination of employment provide
Executive and Executive’s eligible dependents with medical, dental, or vision
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, financial counseling, disability, life insurance, or
retirement benefits). A requirement that the Company provide Executive and
Executive’s eligible dependents with coverage under the Benefit Plans will not
be satisfied unless the coverage is no less favorable than that provided to
Executive and Executive’s eligible dependents immediately prior to Executive’s
termination of employment. Subject to the immediately preceding sentence, the
Company may, at its option, satisfy any requirement that the Company provide
coverage under any Benefit Plan by instead providing coverage under a separate
plan or plans providing coverage that is no less favorable or by paying
Executive a lump-sum payment which is, on an after-tax basis, sufficient to
provide Executive and Executive’s eligible dependents with equivalent coverage
under a third party plan that is reasonably available to Executive and
Executive’s eligible dependents.

b) Cause. For purposes of this Agreement, “Cause” means (i) Executive’s act of
dishonesty or fraud in connection with the performance of his responsibilities
to the Company with the intention that such act result in Executive’s
substantial personal enrichment, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony, (iii) Executive’s willful failure to perform his duties
or responsibilities, or (iv) Executive’s violation or breach of any fiduciary or
contractual duty to the Company which results in material damage to the Company
or its business; provided that if any of the foregoing events is capable of
being cured, the Company will provide notice to Executive describing the nature
of such event and Executive will thereafter have 30 days to cure such event and
if such event is cured within that 30-day period, then grounds will no longer
exist for terminating his employment for Cause.

c) Change of Control. For purposes of this Agreement, “Change of Control” means
(i) a sale of all or substantially all of the Company’s assets, (ii) any merger,
consolidation, or other business combination transaction of the Company with or
into another corporation, entity, or person, other than a transaction in which
the holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold

 

-6-



--------------------------------------------------------------------------------

(either by such shares remaining outstanding or by their being converted into
shares of voting capital stock of the surviving entity) a majority of the total
voting power represented by the shares of voting capital stock of the Company
(or the surviving entity) outstanding immediately after such transaction,
(iii) the direct or indirect acquisition (including by way of a tender or
exchange offer) by any person, or persons acting as a group, of beneficial
ownership or a right to acquire beneficial ownership of shares representing a
majority of the voting power of the then outstanding shares of capital stock of
the Company, (iv) a contested election of members of the Board (“Directors”), as
a result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board, or (v) a dissolution or liquidation of the Company.

d) Competition. For purposes of this Agreement, Executive will be deemed to have
engaged in “Competition” if he, without the consent of the Board, following a
Change of Control and following a termination of his employment described in
Section 7(b), directly or indirectly provides services relating to the
enterprise application integration space (whether as an employee, consultant,
agent, corporate officer, director, or otherwise) to, or participates in the
financing, operation, management, or control of, Microsoft Corporation,
International Business Machine Corporation, Oracle, SAP A.G., or Software A.G.
(each, together with their successors and assigns, a “Restricted Company”), or
any division, unit or affiliate of a Restricted Company involved in the
enterprise application integration space (such a division, unit or affiliate, a
“Restricted Division”). Notwithstanding the foregoing, nothing contained in this
Section 9(d) or in Section 8(b) above shall prohibit Executive from being
employed or engaged in a corporate function or senior management position (and
holding commensurate equity interests) with a Restricted Company that is engaged
in multiple lines of business, one of which includes a Restricted Division, so
long as Executive does not provide to the Restricted Division services of a sort
that differ significantly from the services he provides to the other divisions,
units or affiliates for which he has responsibility within the overall
organization.

e) Continuance Period. For purposes of this Agreement, “Continuance Period” will
mean the period of time beginning on the date of the termination of Executive’s
employment and ending on the date on which Executive is no longer receiving Base
Salary payments under Section 7.

f) Disability. For purposes of this Agreement, Disability shall have the same
defined meaning as in the Company’s long-term disability plan.

g) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Executive’s express written consent:
(i) a material reduction in Executive’s position or duties other than removal
from the position of Chairman if the Board decides to separate the roles of CEO
and Chairman, (ii) a material reduction in Executive’s Base Salary or Target
Bonus other than pursuant to a reduction that also is applied to substantially
all other executive officers of the Company and which reduction reduces the base
salary and/or target annual incentive by a percentage reduction that is no
greater than 10%, (iii) a material and significant reduction in the aggregate
compensation paid to Executive pursuant to the Company’s

 

-7-



--------------------------------------------------------------------------------

employee benefits package (including Executive’s participation in health plans,
retirement plans and other significant benefit programs) other than pursuant to
a reduction that also is applied to substantially all other executive officers
of the Company and that reduces the level of the aggregate value of the employee
benefits by a percentage reduction that is no greater than 10%, or
(iv) relocation of Executive’s primary place of business for the performance of
his duties to the Company to a location that is more than 30 miles from its
prior location (where such relocation results in an increase in Executive’s
one-way commute). Executive will not resign for Good Reason without first
providing the Company with written notice within ninety (90) days of the event
that Executive believes constitutes “Good Reason” specifically identifying the
acts or omissions constituting the grounds for Good Reason and a cure period of
thirty (30) days following the date of such notice.

h) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated during the period
beginning three months prior to a Change of Control and ending twelve months
following a Change of Control.

i) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit” will
mean the lesser of two (2) times: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Company’s taxable year
preceding the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which Executive’s employment is terminated.

11. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and any final regulations and guidance promulgated
thereunder (collectively “Section 409A”) at the time of Executive’s “separation
from service” (as defined under Section 409A) that is not as a result of his
death, and the severance payable to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”), then only that
portion of the Deferred Compensation Separation Benefits which does not exceed
the Section 409A Limit (as defined above) may be made within the first six
(6) months following Executive’s separation of service in accordance with the
payment schedule applicable to each payment or benefit. Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
otherwise due to Executive on or within the six (6) month period following
Executive’s separation of service will accrue during such six (6) month period
and will become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s separation of service date. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following his
separation of service but prior to the six (6) month anniversary of the date
thereof, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively

 

-8-



--------------------------------------------------------------------------------

practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. All references to a termination of Executive’s
employment hereunder shall be deemed to occur only if there is a “separation
from service” as defined under Section 409A. Each payment and benefit under this
Agreement is hereby designated as a separate payment for purposes of
Section 409A.

12. Insurance. The Company will provide Executive with Director and Officer
error and omissions insurance and ERISA fiduciary insurance in accordance with
the Company’s insurance practices for executive officers.

13. Confidential Information. Executive acknowledges that the Nondisclosure/
Assignment Agreement between Executive and the Company (the “Confidential
Information Agreement”) will continue in effect. During the Employment Term,
Executive agrees to execute any updated versions of the Company’s form of
Nondisclosure/Assignment Agreement (any such updated version also referred to as
the “Confidential Information Agreement”) as may be required of substantially
all of the Company’s executive officers.

14. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

15. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Attn: Chairman of the Compensation Committee

TIBCO Software Inc.

3303 Hillview Avenue

Palo Alto, CA 94304

 

-9-



--------------------------------------------------------------------------------

If to Executive:

at the last residential address known by the Company.

16. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

17. Arbitration.

a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes, and Executive’s receipt of the
compensation, pay raises, and other benefits paid to Executive by the Company,
at present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder, or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination, or wrongful termination, and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will be held in Santa Clara
County, California and will allow for discovery according to the rules set forth
in the National Rules for the Resolution of Employment Disputes or California
Code of Civil Procedure. Executive agrees that the arbitrator will have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication and motions to dismiss and
demurrers, prior to any arbitration hearing. Executive agrees that the
arbitrator will issue a written decision on the merits. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive will pay the first $200.00 of any filing
fees associated with any arbitration Executive initiates. Executive agrees that
the arbitrator will administer and conduct any arbitration in a manner
consistent with the Rules and that to the extent that the AAA’s National Rules
for the Resolution of Employment Disputes conflict with the Rules, the Rules
will take precedence.

c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly,

 

-10-



--------------------------------------------------------------------------------

except as provided for by the Rules, neither Executive nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
will not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
also may petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870.

e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.

18. Section 280G of the Code.

a) In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this
Section 17(a)(ii), would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then Executive’s severance and other benefits under
Section 7 will be either:

a) delivered in full, or

b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (1) reduction of the cash

 

-11-



--------------------------------------------------------------------------------

severance payments; (2) cancellation of accelerated vesting of equity awards
other than stock options; (3) cancellation of accelerated vesting of stock
options; and (4) reduction of continued employee benefits under Company Benefit
Plans. In the event that the accelerated vesting of equity awards is to be
cancelled, such vesting acceleration will be cancelled in a manner designed to
provide Executive with the greatest economic benefit. If more than one manner of
cancellation of accelerated vesting benefits yields the greatest economic
benefit, accelerated vesting of equity awards will be reduced pro rata.

b) Subject to the provisions of Section 17(f) below, all determinations required
to be made under this Section 17, including whether an Excise Tax is payable by
Executive and the amount of such Excise Tax and whether a reduction in payments
and benefits is required, will be made by the Company’s independent public
accounting firm prior to the Change of Control (the “Accounting Firm”). If the
Company’s independent public accounting firm is serving as accountant or auditor
for the person or entity effecting the Change of Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
serve, and such firm shall be deemed to be the “Accounting Firm” for purposes of
this Section 17. The Company will direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and
Executive within fifteen (15) calendar days after the date of the Change of
Control or the date of Executive’s termination of employment, if applicable, and
any other such time or times as may be requested by the Company or Executive.
The Accounting Firm will furnish Executive with an opinion stating that he has
substantial authority not to report any Excise Tax on his federal, state, local
income or other tax return. Any determination by the Accounting Firm as to the
amount of any Excise Tax or reduction in payments and benefits will be binding
upon the Company and Executive.

c) The Company and Executive will each provide the Accounting Firm access to and
copies of any books, records and documents in the possession of the Company or
Executive, as the case may be, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determination contemplated by Section 17(b) above.

d) The federal, state and local income or other tax returns filed by Executive
will be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by Executive. Executive
will make proper payment of the amount of any Excise Tax, and at the request of
the Company, provide to the Company true and correct copies (with any
amendments) of his federal income tax return as filed with the Internal Revenue
Service and corresponding state and local tax returns, if relevant, as filed
with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such payment.

e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Sections 17(b) and
17(d) above will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such fees and expenses within twenty (20) days after receipt from
Executive of a statement therefore and reasonable evidence of his payment
thereof.

 

-12-



--------------------------------------------------------------------------------

f) If, for any reason, the Accounting Firm, as defined above, fails to act in
the manner contemplated by this Section 17 within a reasonable period of time,
the Executive may appoint another nationally recognized independent accounting
firm with the consent of the Company (unless such consent is unreasonably
withheld or delayed), to perform all of such duties of the Accounting Firm that
are contemplated by this Section 17, in which event such independent accountants
will thereafter be deemed to be the “Accounting Firm” for purposes of this
Section 17.

g) Section 280G Gross-up. Executive and the Company hereby agree that the
Section 280G gross-up contained in Executive’s Prior Agreement no longer is in
effect. At the time of any renewal or replacement of this Agreement, Executive
and the Company agree to negotiate in good faith the issue of whether they will
reinstitute a gross-up of any taxes to which Executive might become subject as a
result of application of Sections 280G and 4999 of the Code, to payments or
benefits received by or owed to him under such subsequent agreement.

19. Legal and Tax Expenses. During the term of this Agreement, the Company will
reimburse Executive up to $35,000 for reasonable expenses relating to legal,
accounting and tax advice incurred by him in connection with the negotiation,
execution and modification of this Agreement.

20. Integration. This Agreement, together with the Confidential Information
Agreement and Executive’s Company equity award agreements, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including the employment agreement between the Company and Executive, dated
November 30, 2004. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing that specifically
references this Section and is signed by duly authorized representatives of the
parties hereto. With respect to equity awards granted on or after the date
hereof, the provisions of this Agreement will apply to such awards except to the
extent otherwise explicitly provided in the applicable equity award agreement.

21. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

22. Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 7, 8 and 16 will survive the
termination of this Agreement.

23. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

24. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

25. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 

-13-



--------------------------------------------------------------------------------

26. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

27. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

TIBCO SOFTWARE INC.

 

By:  

/s/ William R. Hughes

  Date: February 28, 2012 Title:   Executive Vice President, General Counsel &
Secretary  

EXECUTIVE:

 

/s/ Vivek Ranadivé

                          Date: February 28, 2012         Vivek Ranadivé  

 

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE OF CLAIMS AGREEMENT

 

-15-



--------------------------------------------------------------------------------

TIBCO SOFTWARE INC.

RELEASE OF CLAIMS AGREEMENT

RECITALS

This Release and Non-Disparagement Agreement (the “Agreement”) is made by and
between Vivek Ranadive (“Employee”) and TIBCO Software Inc. or its subsidiary
(the “Company”) (collectively referred to as the “Parties” or individually
referred to as a “Party”):

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an employment agreement with the Company dated
February     , 2012 (the “Employment Agreement”);

WHEREAS, the Employee’s employment with the Company has terminated effective
[Click And Type Date] (“Termination Date”) and Employee shall be eligible to
receive benefits under the Employment Agreement; and,

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
out of or in any way related to Employee’s employment with or separation from
the Company.

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1. Release of Claims. Employee agrees that the benefits provided in the
Employment Agreement represents settlement in full of all outstanding
obligations owed to Employee by the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders, founders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations and assigns (the “Releasees”). Employee, on his own behalf, and on
behalf of his respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute or pursue, any claim,
complaint, charge, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts or facts or damages that have occurred up until and including the Effective
Date of this Agreement including, without limitation:

a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

-16-



--------------------------------------------------------------------------------

b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c) any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act, except as
prohibited by law; the Fair Credit Reporting Act; the Employee Retirement Income
Security Act of 1974; the Family and Medical Leave Act, except as prohibited by
law; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the California Fair Employment and Housing Act; the
California Labor Code and the Sarbanes-Oxley Act of 2002;

e) any and all claims for violation of the federal, or any state, constitution;

f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or under Section 7 of the Employment Agreement. This release does not
release claims that cannot be released as a matter of law, including, but not
limited to, Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company). The Company acknowledges that the release under this Agreement does
not release the Company from its obligation to provide insurance under
Section 12 of the Employment Agreement.

 

-17-



--------------------------------------------------------------------------------

2. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given under Section 7 of
the Employment Agreement for this waiver and release is in addition to anything
of value to which Employee was already entitled. Employee further acknowledges
that he has been advised by this writing that: (a) he should consult with an
attorney prior to executing this Agreement; (b) he has forty-five (45) days
within which to consider this Agreement; (c) as set forth in the Decisional Unit
Information Letter attached hereto as Exhibit A, he has been advised in writing
by the Company of the decisional unit for this reduction in force, as well as
the class, unit, or group of individuals affected, and the job titles and ages
of all individuals who were and were not affected; (d) he has seven (7) days
following his execution of this Agreement to revoke this Agreement; (e) this
Agreement shall not be effective until after the revocation period has expired;
and (f) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
45-day period identified above, Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by delivery of a written notification to [insert contact
information for appropriate Company representative – e.g., HR and contact
information] prior to the Effective Date.

3. Civil Code Section 1542. The Employee represents that the Employee is not
aware of any claim by him other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

4. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that Employee does not intend to bring any claims on Employee’s
own behalf or on behalf of any other person or entity against the Company or any
of the other Releasees.

 

-18-



--------------------------------------------------------------------------------

5. Non-Competition. Employee acknowledges and agrees that the terms and
conditions of Section 9(b) of the Employment Agreement relating to
non-competition remain in effect for the applicable Continuance Period (as
defined in the Employment Agreement).

6. Non-Solicitation. Employee acknowledges and agrees that the terms and
conditions of Section 9(c) of the Employment Agreement relating to
non-solicitation remain in effect for the applicable Continuance Period.

7. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

8. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

9. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and an authorized representative of the Company.

10. Governing Law. This Agreement shall be construed, interpreted, governed and
enforced in accordance with the laws of the State of California, without regard
to choice-of-law provisions. Employee hereby consents to personal and exclusive
jurisdiction and venue in the State of California.

11. Effective Date. Employee has seven (7) days after he signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th) day after
Employee signed this Agreement, so long as it has been signed by both Parties
and has not been revoked before that date (the “Effective Date”).

12. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

13. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

a) he has read this Agreement;

b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or that he has voluntarily
declined to seek such counsel;

 

-19-



--------------------------------------------------------------------------------

c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

d) he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    Vivek Ranadive, an individual Dated: February     , 2012    

 

    Vivek Ranadive     TIBCO Software Inc. Dated: February     , 2012   By  

 

    [Click and Type Officer Name]     [Click and Type Title]

 

-20-